Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendments and remarks filed on 08/09/2021 are acknowledged and have been fully considered.  Claims 1-12 are pending.  Claim 8 has been amended.  Claims 1-7 and 9-11 remain withdrawn as being directed to non-elected claims.  Claims 8 and 12 are now under consideration on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner.

Response to Amendment
The previous objections of claim 8 are withdrawn in light of the claim amendments filed 08/09/2021. The repetitive and extraneous phrases in Claim 8 have been deleted.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 12 stand rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2014/0370007; Priority Dec. 6, 2011; Of Record) in view of Miyazaki (Nature, 2012; cited in PTO-892 on 12/12/2018; Of Record) and Engelmann (Isolation and Long-Term Cultivation of Human Corneal Endothelial Cells, IOVS, Vol. 29, No. 11, Nov. 1998; cited in PTO-892 on 12/12/2018; Of Record).

McCabe does not teach laminin 511-E8 fragment at a concentration of 0.1 µg/cm2 and does not teach its methods are directed to “promoting growth” of differentiated CECs as recited in the preamble and recited again in the limitation “step of promoting growth of differentiated corneal endothelial cells”.
Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2).  Miyazaki teaches the laminin 511-E8 fragment has significantly higher adhesive properties than those of intact laminin-511 (see Fig. 1, pg. 2 col. 2 Results para. 1).  Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0-25 µg/cm2 (see Fig. 1b) including 1.5 µg/cm2 (see pg. 8 col. 2 Coating of matrices).  Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
Engelmann teaches culturing human CECs on culture dishes coated with laminin (pg. 1657 col. 2 Coating of the culture dish surfaces) and teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2).
2 instead of full length laminin 511.  One of ordinary skill in the art would be motivated to do so because Miyazaki teaches laminin 511-E8 has significantly higher adhesive properties than intact laminin-511 and that laminin 511-E8 fragments serve as a functionally minimal form of laminin 511.  There is a reasonable expectation of success that culturing differentiated CECs on a matrix comprising laminin 511-E8 fragment at 1.5 µg/cm2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511-E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs, absent evidence to the contrary. 
Regarding the limitations “promoting growth of differentiated corneal endothelial cells” recited in the preamble, the instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27. Also these limitations are the intended outcome of the recited method steps.  Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02. Since McCabe in view of Miyazaki and Engelmann teaches culturing differentiated CECs in a culture container coated with laminin 511-E8 at 1.5 µg/cm2 (this results in contacting the differentiated CECs with a composition comprising laminin 511-E8 fragment at 0.1 µg/cm2 or more – which is the active method step in the instant claims), the methods taught by McCabe in view of Miyazaki and Engelmann would also result in the same outcome as the instant claims (promoting growth of differentiated CECs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of McCabe in view of Miyazaki and culture human CECs isolated from human corneas as taught by Engelmann instead of human CECs differentiated from stem cells. The artisan would be motivated to do so because both McCabe and Engelmann teach methods to culture human CECs on laminin and one can use CECs isolated/produced from any source.
The combination of McCabe, Miyazaki and Engelmann renders claims 8 and 12 obvious.
Response to Arguments
Applicant’s arguments filed on 08/09/2021 have been fully considered but are not persuasive.  Applicants argue that a person of ordinary skill in the art would not have had a reasonable expectation of success that the same coating concentration of laminin 511-E8 fragment taught by Miyazaki et al. would be applicable to corneal endothelial cells.  Applicants argue that different cells have different types and amounts of receptors and argue that without the teaching of the instant application the combination of specific laminin (laminin 511-E8) at a specific concentration (0.1 µg/cm2) on a specific cell type (differentiated CECs) would not have been predictable based on the teachings of Miyazaki (see remarks filed on 08/09/2021 pages 5-6).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The instant claims are rejected as being obvious under 35 USC 103 over the combined teachings of McCabe, Miyazaki and Engelmann as discussed above.  
McCabe teaches culturing corneal endothelial cells (CECs) produced from human embryonic stem cells through directed differentiation (see [0179] - so the CECs in its methods are differentiated CECs) in 6-well culture plates (see [0313] – reads on a culture container).  McCabe teaches the CECs may be cultured on a matrix comprising laminin 511 (see [0182], see claim 12 – reads on ‘contacting the cells with a composition’). 
Engelmann teaches laminin promotes cell proliferation of human CECs (cell numbers) (see Fig. 3, pg. 1659 col. 2 para 2). The instant specification defines “growth” as a state where the cell number increases, see [0051] on page 27.
Miyazaki teaches laminin E8 fragments including laminin 511-E8 fragment support vigorous proliferation of hESCs and hiPSCs (Fig. 2, pg. 3 col. 2).  Miyazaki teaches the coating concentration of the laminin-E8s on the culture plates to be from 0-25 µg/cm2 (see Fig. 1b) including 1.5 µg/cm2 (see pg. 8 col. 2 Coating of matrices). Miyazaki teaches the laminin E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2). 
2 would promote proliferation of the CECs (increase of cell numbers) because Engelmann teaches that laminins promote cell proliferation of CECs and the same coating concentration of laminin 511 E8 fragment taught by Miyazaki would be applicable to other types of cells such as CECs, absent evidence to the contrary.  Since Miyazaki explicitly teaches that the laminin 511 E8 fragments serve as a functionally minimal form that retains full capability for binding to integrin (pg. 2 col. 2 para 2), this fragment would predictably bind to the integrin expressed on the surface of CECs.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II A.  It is noted the claims recite “0.1 µg/cm2 or more of laminin 511-E8” and do not recite any specific concentration range of the laminin 511-E8 that is critical and have not provided any evidence of criticality of the claimed range.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657